UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1533


HENRI JEAN-BAPTISTE,

                    Plaintiff - Appellant,

             v.

SAP, NATIONAL SECURITY SERVICES, INC.; CORPORATION TRUST,
INC.,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:17-cv-00095-PWG)


Submitted: September 26, 2017                               Decided: September 28, 2017


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Henri Jean-Baptiste, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Henri Jean-Baptiste appeals the district court’s orders dismissing his civil action

and denying his motion to reconsider under Fed. R. Civ. P. 59(e). We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Jean-Baptise v. SAP, Nat’l Sec. Servs., Inc., No. 8:17-cv-00095-PWG

(Feb. 15, 2017 & Apr. 11, 2017). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                             AFFIRMED




                                            2